ACCEPTED
                                                                                        01-14-00582-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/15/2015 3:44:26 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-14-00582-CR

                                        In the                        FILED IN
                                                               1st COURT OF APPEALS
                                 Court of Appeals                  HOUSTON, TEXAS
                                       For the                 4/15/2015 3:44:26 PM
                               First District of Texas         CHRISTOPHER A. PRINE
                                                                       Clerk
                                     At Houston

                               

                                    No. 1408007
                             In the 179th District Court
                              Of Harris County, Texas

                               

                              RODNEY ROBINS
                                  Appellant
                                     V.
                            THE STATE OF TEXAS
                                  Appellee

                               

                STATE’S MOTION FOR EXTENSION OF TIME
                WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   Appellant was convicted for the offense of possessing cocaine and
     sentenced to six-years confinement.

2.   Appellant filed written notice of appeal on July 1, 2014.

3.   Appellant filed his brief on March 2, 2015.

4.   The State’s reply brief is due on April 1, 2015.

5.   The State seeks an extension until May 18, 2015, to file its brief.

6.   This is the State’s first request for an extension in this case.

7.   The following facts are relied upon to show good cause for the
     requested extension:

     My completion of this brief has been delayed by my
     completion of two other briefs during the past month. I
     also have five other briefs due during the next 30 days.




                                   2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                             Respectfully submitted,

                                             /s/ Dan McCrory

                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950
                                               mccrory_daniel@dao.hctx.net

                         CERTIFICATE OF SERVICE

      This is to certify that I requested that a copy of this document be served on

appellant’s lawyer via TexFile at the following email address:

      Sarah V. Wood
      Attorney at Law
      Sarah.wood@pdo.hctx.net


                                             /s/ Dan McCrory
                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950

Date: April 15, 2015



                                         3